Case 1:19-cv-05777-FB-JO Document 24 Filed 03/27/20 Page 1 of 5 PageID #: 362



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NEW YORK


 JASON CRUMRINE, Individually and On            Case No. 1:19-cv-05777-FB-JO
 Behalf of All Others Similarly Situated,

        Plaintiff,

        v.

 VIVINT SOLAR, INC., DAVID
 BYWATER, and DANA RUSSELL,

        Defendants.


 ZHAOER LI, Individually and On Behalf of       Case No. 2:19-cv-06165-FB-JO
 All Others Similarly Situated,

        Plaintiff,

        v.

 VIVINT SOLAR, INC., DAVID
 BYWATER, and DANA RUSSELL,

        Defendants.


                        ORDER GRANTING THE
             MOTION OF BILLY WALLACE AND KYU S. JANG
          FOR CONSOLIDATION OF ACTIONS, APPOINTMENT AS
       LEAD PLAINTIFF, AND APPROVAL OF SELECTION OF COUNSEL




                                            1
Case 1:19-cv-05777-FB-JO Document 24 Filed 03/27/20 Page 2 of 5 PageID #: 363




        WHEREAS, in accordance with the provisions of Section 21D(a)(3)(A)(i) of the Securities

Exchange Act of 1934 (the “Exchange Act”), on October 11, 2019, notice of the Lead Plaintiff

deadline was published on Business Wire, a widely circulated national business-oriented wire

service, advising Class1 members of the pendency of the class action, the claims asserted therein,

the purported Class Period, and their right to move this Court to be appointed Lead Plaintiff; and

        WHEREAS, pursuant to Section 21D of the Exchange Act, any purported Class member

desiring to be appointed Lead Plaintiff was required to have filed a motion for such appointment

on or before December 10, 2019; and

        WHEREAS, movants Billy Wallace and Kyu S. Jang (together, “Movant”) have timely

filed a motion for appointment as Lead Plaintiff; and

        WHEREAS, Movant has the largest financial interest in the relief sought by the Class and

otherwise satisfies the requirements of Section 21D of the Exchange Act and Rule 23 of the Federal

Rules of Civil Procedure; and

        WHEREAS, in accordance with Section 21D(a)(3)(B)(v) of the Exchange Act, 15 U.S.C.

§ 78u-4(a)(3)(B)(v), Movant seeks approval of their selection of counsel to serve as Lead Counsel

for the Class.

        AND NOW THIS              27    day of March         2020, the Court having considered Movant’s

Motion for Consolidation of Actions, Appointment as Lead Plaintiff, and Approval of Selection

of Counsel, and all supporting documents, and good cause appearing therefore, it is hereby

ORDERED as follows:




1
 The “Class” is comprised of all persons or entities, other than defendants, who purchased or otherwise acquired
Vivint Solar, Inc. securities between March 5, 2019 and September 26, 2019, inclusive (the “Class Period”).

                                                         2
Case 1:19-cv-05777-FB-JO Document 24 Filed 03/27/20 Page 3 of 5 PageID #: 364



                        CONSOLIDATION OF RELATED ACTIONS

       The above-captioned securities fraud class actions pending in this Judicial District are

hereby consolidated for all purposes pursuant to Rule 42(a) of the Federal Rules of Civil Procedure.

Any actions that have been filed, or may be filed, which are related and which may be considered

herewith, are consolidated under Case No. 1:19-cv-05777-FB-JO (the “Consolidated Action”).

       A Master File is hereby established for the consolidated proceedings in the Consolidated

Action. The docket number for the Master File shall be Master File No. 1:19-cv-05777-FB-JO.

       Every pleading filed in the Consolidated Action shall bear the following caption:


 IN RE VIVINT SOLAR, INC. SECURITIES                 Master File No. 1:19-cv-05777-FB-JO
 LITIGATION


                      NEWLY FILED OR TRANSFERRED ACTIONS

       When a case that arises out of the subject matter of this Consolidated Action is hereinafter

filed in this Court or transferred to this Court from another Court, the Clerk of this Court shall

make the appropriate entry in the Master File for this Consolidated Action and all counsel to the

parties in the action shall promptly register for ECF and file a notice of appearance on the Master

File. Thereafter, counsel will be deemed served with all documents and orders filed on the

Master File, including this Order. I respectfully request the assistance of counsel in calling to the

attention of the Clerk the filing or transfer of any cases that might properly be consolidated with

the Consolidated Action. Any party may object to the consolidation of any newly filed or

transferred case.

       Each new case arising out of the subject matter of this Consolidated Action that is filed in

this Court or transferred to this Court shall be consolidated with this Consolidated Action and this

Order shall apply thereto, unless a party objecting to this Order or any provision of this Order,

within 21 days after the date upon which a copy of this Order is served on counsel for such party,
                                                 3
Case 1:19-cv-05777-FB-JO Document 24 Filed 03/27/20 Page 4 of 5 PageID #: 365



files an application for relief from this Order or any provision herein and this Court deems it

appropriate to grant such application.

                              LEAD PLAINTIFF APPOINTMENT

       The Motion of Billy Wallace and Kyu S. Jang to serve as Lead Plaintiff in the Consolidated

Action is GRANTED. Pursuant to Section 21D of the Exchange Act, 15 U.S.C. § 78u-4(a)(3)(B),

Movant is appointed as Lead Plaintiff for the Class.

                                          LEAD COUNSEL

       Pursuant to Section 21D(a)(3)(B)(v) of the Private Securities Litigation Reform Act of

1995, 15 U.S.C. § 78u-4(a)(3)(B)(v), Movant has selected and retained the law firm of Bragar

Eagel & Squire, P.C. to serve as Lead Counsel in this Consolidated Action. The Court approves

Movant’s selection of Counsel.

       Lead Counsel shall have the following responsibilities and duties, to be carried out either

personally or through counsel whom Lead Counsel shall designate:

       a.      to coordinate the briefing and argument of any and all motions;

       b.      to coordinate the conduct of any and all discovery proceedings;

       c.      to coordinate the examination of any and all witnesses in depositions;

       d.      to coordinate the selection of counsel to act as spokesperson at all pretrial

               conferences;

       e.      to coordinate all settlement negotiations with counsel for defendants;

       f.      to coordinate and direct the pretrial discovery proceedings and the preparation for

               trial and the trial of this matter, and to delegate work responsibilities to selected

               counsel as may be required; and

       g.      to coordinate the preparation and filings of all pleadings; and to supervise all other

               matters concerning this litigation.

                                                     4
Case 1:19-cv-05777-FB-JO Document 24 Filed 03/27/20 Page 5 of 5 PageID #: 366



       No settlement negotiations shall be conducted without the approval of Lead Counsel.

       Lead Counsel shall have responsibility for receiving and disseminating Court orders and

notices.

       Lead Counsel shall be the contact between the Class and defendants’ counsel and shall

serve as the spokespersons for the Class. Lead Counsel shall act as the liaison between the Court

and the Class.

       IT IS SO ORDERED.

 Dated: March 27, 2020                                /s/ James Orenstein
                                                   The Honorable James Orenstein
                                                   United States Magistrate Judge




                                               5
